PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

HARNESS, DICKEY & PIERCE, P.L.C.
P.O. BOX 8910
RESTON, VA 20195




In re Application of Sun-Il Shim et al. 
Appl No.: 17/342,048
Filed: June 8, 2021
Attorney Docket No.: 8947-000488-US-CA1A1A1A1
For:  NONVOLATILE MEMORY DEVICES, OPERATING METHODS THEREOF AND MEMORY SYSTEMS INCLUDING THE SAME
:::::::


DECISION ON PETITION
UNDER 37 CFR 1.181




This is a decision on the petition under 37 C.F.R 1.181 filed on August 15, 2022  requesting entry of the Amendment filed August 15, 2022.

The petition is DISMISSED.

Petition asserts that the amendment filed on August 15, 2022 reads on the non-volatile memory device covered by the previous version of the claims, and does not shift the claims to non-elected groups I or II. Thus, the petitioner asserts that the August 15, 2022 amendment should be entered and considered.

A review of the file record reveals that a Request for Continued Examination (RCE) was filed August 15, 2022. The RCE was accompanied by a requisite fee, the amendment, and arguments. 

At the time of this decision, no action has been taken by the examiner to accept or deny entry of the August 15, 2022 amendment. Accordingly, the petition is dismissed as premature.

Any inquiry regarding this decision should be directed to Amir Zarabian, Supervisory Patent Examiner, at 571-272-1852.

/JOSEPH THOMAS/_________________________
Joseph Thomas
Director, Technology Center 2800

JT/jn:az